DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority under 35 § USC 119
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the UK on 11 May 2021. It is noted, however, that applicant has not filed a certified copy of the GB 6136485 application as required by 37 CFR 1.55. The claim for foreign priority and the certified copy of the foreign application specified in 35 U.S.C. 119(b) or PCT Rule 17 must, in any event, be filed before the patent is granted. When the claim for foreign priority or the certified copy of the foreign application is filed after the date of payment of the issue fee but prior to the date of grant of the patent, the priority claim or certified copy will be placed in the file record but there will be no review of the papers and the patent when published will not include the priority claim. A certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323 can be filed to have the priority claim or certified copy considered after publication of the patent. (MPEP § 215.V.)

Claim Rejections
35 USC § 102(a)(1)
The claim is rejected under 35 U.S.C. 102(a)(1) as being anticipated by the regulator as shown in NPL reference “Apeks Xl4 Regulator Second Stage Scuba Diving”, date first available of 24 August 2018, at <https://www.amazon.com/Apeks-Regulator-Second-Stage-Diving/dp/B07K7TP2RN> (Apeks) because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    840
    1212
    media_image1.png
    Greyscale

Apeks

    PNG
    media_image2.png
    709
    857
    media_image2.png
    Greyscale

1.4, 35/513,268
The appearance of (Apeks) is substantially the same as that of the claimed design. See e.g., International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009) and MPEP § 1504.02.

Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other. Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Co. v. White, 81 U.S. 511, 528 (1871)).

The comparison takes into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as “minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,” (Litton, 728 F.2d at 1444), so too minor differences cannot prevent a finding of anticipation. Int'l Seaway, supra.

35 USC § 103
The claim is rejected under 35 U.S.C. 103 as being unpatentable over NPL reference “Apeks Xl4 Regulator Second Stage Scuba Diving” (Apeks) in view of NPL reference “Mares Prestige Octopus” (Mares). 

Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.

The regulator of Apex has design characteristics that are basically the same as those of the claimed design:
A large circular front portion with a central circular logo
Five oblong openings evenly spaced around the logo
Five trapezoidal projections evenly spaced between the oblong openings, each with a central ridge or chamfer
A threaded connection on the left side of the article, with hexagonal and circular portions adjacent to the threads
A toggle on the right side of the article with small hemispherical projections on it
Two large oval tubes on the bottom, rear of either side of the article.
A mouthpiece on the top, rear of the article.

    PNG
    media_image3.png
    817
    1847
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    726
    1735
    media_image4.png
    Greyscale


The claimed design differs from Apeks in that:
The top central surface behind the circular front portion is flat.

    PNG
    media_image5.png
    817
    1847
    media_image5.png
    Greyscale


Mares teaches a flat top central surface behind the circular front portion.

    PNG
    media_image6.png
    750
    808
    media_image6.png
    Greyscale

It would have been obvious to a designer of ordinary skill not later than the effective filing date of the present claimed invention to modify the design of Apeks to have a flat top central surface behind the circular front portion of the article as taught by Mares.

The claimed design would have no patentable distinction over the examiner’s combination of references.

“For design patents, the role of one skilled in the art in the obviousness context lies only in determining whether to combine earlier references to arrive at a single piece of art for comparison with the potential design or to modify a single prior art reference. Once that piece of prior art has been constructed, obviousness, like anticipation, requires application of the ordinary observer test, not the view of one skilled in the art.” Int' l Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240 (Fed. Cir. 2009).

This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill.  See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981).

35 USC § 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.

The claim is indefinite and nonenabling due to the unclear shape and appearance of the claimed design. Refer to the following:
The shape and appearance of the structural elements on the top and bottom of the separator between the upper and lower portions of the mouthpiece are unclear due to inadequate visual disclosure. As these portions are only visible in 1.5, the exact location/placement of these elements in relation to the rest of the mouthpiece cannot be determined. Further, the lighting indicates projections and/or recesses on these elements, however, the extents of any projections or recesses is unclear. Refer to the following annotated 1.5.

    PNG
    media_image7.png
    599
    866
    media_image7.png
    Greyscale



Replacement Drawings
If corrected drawing sheets are submitted in reply to the Office action, they must be in compliance with 37 CFR 1.121(d) to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Conclusion
The claimed design is rejected under 35 U.S.C. § 102(a)(1), 35 U.S.C. § 103, and 35 U.S.C. § 112(a) and (b), as set forth above.

The references cited but not applied are considered cumulative art related to the claimed design.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE STARR whose telephone number is (571)272-9581. The examiner can normally be reached Mon-Fri, 8:30 AM - 3:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Holly Thurman can be reached on (571) 272-8068. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.D.S./Examiner, Art Unit 2919                                                                                                                                                                                                        



/DANIEL J DOMINO/Primary Examiner, Art Unit 2919